      Case 1-19-44444-nhl       Doc 40     Filed 11/06/19     Entered 11/06/19 12:24:09




                                                    November 6, 2019


VIA ELECTRONIC FILING

Honorable Nancy Hershey Lord
United States Bankruptcy Judge
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East, Ste 1595
Brooklyn, NY 11201-1800

               Re: 4218 Partners LLC (19-44444-nhl) – Motion to Dismiss [Doc. No. 21]

Dear Judge Lord:

               We represent Maguire Ft. Hamilton LLC (“Maguire”), the debtor’s senior
secured creditor in the above-referenced case, and write to inform the Court that since the
hearing on our client’s Motion to Dismiss [Doc. No. 21], our client has decided not to move
for summary judgment with respect to its Motion to Dismiss.

                At the hearing on the Motion to Dismiss, the Court scheduled November 12,
2019 as the return date for the summary judgment motion and directed that the principals of
the debtor and our client appear at the hearing. We assume that the Court directed that they
attend in order that the Court may engage the parties in a settlement dialogue.

              Notwithstanding our client’s decision not to file a motion for summary
judgment, we intend to appear with our client’s principals at the hearing scheduled for
November 12, 2019, so that the Court may preside over settlement discussions.

               Thank you.

                                                    Respectfully,

                                                    /s/ Sanford P. Rosen
                                                        Sanford P. Rosen


SPR/clm

cc: Isaac Nutovik, esq.
